O’CONNELL, Justice.
The deputy entered an order, affirmed by the Full Commission, finding that the claimant Quinn suffered an occupational disease, dermatitis, and that such was caused by chemicals used in his work with the petitioner-employer. The deputy awarded compensation for 10% permanent partial disability of one arm and 5'% of the other.
In the record before us we find no evidence to support the deputy’s finding that claimant’s dermatitis is an occupational disease within the statutory definition. There is no competent substantial evidence to show that any of the substances allegedly used by claimant in his work caused the dermatitis. The testimony of both doctors was that there was no functional disability of claimant’s arms. The only limitition is that he should not expose himself to any chemicals which could cause a recurrence of the dermatitis, the chemicals being un*325identified. Moreover, there is no record of evidence that claimant has suffered any loss of capacity to earn wages in any other work which he can perform.
For the foregoing reasons the petition is granted and the order of the Full Commission is quashed and the cause remanded for further proceedings.
It is so ordered.
THORNAL, C. J., and DREW, CALDWELL and ERVIN, JJ., concur.